                Case: 1:20-cv-00275
ILND 450 (Rev. 04/29/2016)                      Document
                           Judgment in a Civil Action      #: 39 Filed: 10/06/20 Page 1 of 2 PageID #:363

                                   IN THE UNITED STATES DISTRICT COURT
                                  FOR THE NORTHERN DISTRICT OF ILLINOIS

 REPUBLIC TECHNOLOGIES (NA), LLC and
 SREAM, INC.,

 Plaintiffs,                                                       No. 20-cv-00275

 v.                                                                Judge John F. Kness

 DISCOUNT SMOKE ZONE, INC. and AHMAD
 AOUN,

 Defendant.

                                             JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                          in favor of plaintiff(s)
                          and against defendant(s)
                          in the amount of $                  ,

                          which        includes       pre–judgment interest.
                                       does not include pre–judgment interest.

         Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

         Plaintiff(s) shall recover costs from defendant(s).


                 in favor of defendant(s)
                 and against plaintiff(s)

         Defendant(s) shall recover costs from plaintiff(s).


                          other: Default judgment entered in favor of Plaintiffs and against Defendant Ahmad
                          Aoun in the total amount of $30,524.80.

This action was (check one):

      tried by a jury with Judge         presiding, and the jury has rendered a verdict.
      tried by Judge         without a jury and the above decision was reached.
      decided by Judge John F. Kness on a motion.
           Case: 1:20-cv-00275 Document #: 39 Filed: 10/06/20 Page 2 of 2 PageID #:364

SO ORDERED in No. 20-cv-00275.

Date: October 6, 2020
                                             JOHN F. KNESS
                                             United States District Judge
